CANADY, Judge.
Larry Bator, the former husband, appeals an order assessing him with attorney’s fees. The order fails to contain any findings concerning the needs of Sandra Osborne, the former wife, or the ability of the former husband to pay fees, thus making the order impossible to review. See Shields v. Shields, 502 So.2d 1349 (Fla. 2d DCA 1987). Because the order is inadequate, we reverse and remand for a new hearing, with directions that the trial court set forth its findings. See Rosen v. Rosen, 696 So.2d 697 (Fla.1997).
ALTENBERND and DAVIS, JJ., Concur.